      Case 2:20-cv-00131-KJM-AC Document 18 Filed 07/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM J. WHITSITT,                             No. 2:20-cv-00131 KJM AC
12                       Plaintiff,
13           v.                                        FINDINGS AND RECOMMENDATIONS
14    CITY OF STOCKTON, et al.,
15                       Defendants.
16

17          This matter is before the court on plaintiff’s motion to reopen this case under Federal Rule

18   of Civil Procedure 60. ECF No. 17. Plaintiff is proceeding pro se, and accordingly the motion

19   was referred to the undersigned pursuant to Local Rule 302(c)(21). For the reasons that follow,

20   the motion should be DENIED.

21                  I.    RELEVANT FACTUAL AND PROCEDURAL HISTORY

22          Plaintiff filed his complaint on January 17, 2020 and moved to proceed in forma pauperis.

23   ECF Nos. 1, 2. Pursuant to the IFP screening process, the initial complaint was rejected with

24   leave to amend. Id. Plaintiff submitted a First Amended Complaint (“FAC”) on April 20, 2020.

25   ECF No. 7. Plaintiff subsequently submitted a motion to amend, asserting that he had submitted

26   the FAC before receiving the order to amend his complaint. ECF No. 8. The motion was

27   granted. ECF No. 9. The Second Amended Complaint (“SAC”) was rejected on screening for

28   ////
                                                      1
     Case 2:20-cv-00131-KJM-AC Document 18 Filed 07/20/21 Page 2 of 3


 1   failure to state a claim, and the case was closed. ECF Nos. 12, 15, 16. On July 16, 2021, plaintiff
 2   moved to reopen this case. ECF No. 17.
 3                                           II.     STANDARDS
 4          Rule 60(b) of the Federal Rules of Civil Procedure provides for reconsideration of a final
 5   judgment or any order where one of more of the following is shown: (1) mistake, inadvertence,
 6   surprise, or excusable neglect; (2) newly discovered evidence which, with reasonable diligence,
 7   could not have been discovered within twenty-eight days of entry of judgment; (3) fraud,
 8   misrepresentation, or misconduct of an opposing party; (4) voiding of the judgment; (5)
 9   satisfaction of the judgment; and (6) any other reason justifying relief. Fed. R. Civ. P. 60(b). A
10   motion for reconsideration on any of these grounds must be brought within a reasonable time, and
11   no later than one year, of the entry of the judgment or the order being challenged. Id. “Motions
12   for relief from judgment pursuant to Rule 60(b) of the Federal Rules of Civil Procedure are
13   addressed to the sound discretion of the district court...” Allmerica Financial Life Insurance and
14   Annunity Company v. Llewellyn,139 F.3d 664, 665 (9th Cir. 1997).
15                                            III.    ANALYSIS
16          Plaintiff’s motion argues that this case was not duplicative of another case he filed which
17   was dismissed for being duplicative. ECF No. 17 at 2. The present case was not dismissed for
18   being duplicative, so that argument is irrelevant. Plaintiff asks whether the court has a mole on its
19   staff. Id. Plaintiff is assured that there is no mole on the staff. Plaintiff does not present any
20   basis for reopening this case.
21                                          IV.      CONCLUSION
22          It is HEREBY RECOMMENDED that plaintiff’s motion (ECF No. 17) be DENIED.
23   These findings and recommendations are submitted to the United States District Judge assigned to
24   the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days after being
25   served with these findings and recommendations, any party may file written objections with the
26   court and serve a copy on all parties. Id.; see also Local Rule 304(b). Such a document should be
27   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to
28   the objections shall be filed with the court and served on all parties within fourteen days after
                                                         2
     Case 2:20-cv-00131-KJM-AC Document 18 Filed 07/20/21 Page 3 of 3


 1   service of the objections. Local Rule 304(d). Failure to file objections within the specified time
 2   may waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455
 3   (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).
 4   DATED: July 19, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
